DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 1, 9, 13, and all dependent thereon, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, and 13: the limitation of “[receiving] a downlink control information transmission scheduling downlink transmissions from a plurality of transmission reception points” (claim 1, lines 6-7) renders the claim(s) indefinite. It is unclear if: (1) a single or multiple DCIs is/are transmitted (i.e. from each TRP); and/or (2) if only the “transmissions” (line 7) are “from a plurality of… TRPs” and not necessarily any DCIs.  For purposes of examination, this limitation is interpreted as the reception of one or more DCIs from a plurality of TRPs, wherein the DCI(s) schedule transmissions from the TRPs.

Claim Rejections - 35 USC § 102 & 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

9.	Claims 1, 2, 4, and 6-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication No. 2021/0266944 (hereinafter “Noh”); or, in the alternative, 35 U.S.C. 103 as obvious over Noh, in view of U.S. Publication No. 2021/0176776 (hereinafter “Choi”).

Regarding claims 1, 9, and 13: Noh teaches a wireless device, comprising: at least one antenna; at least one radio coupled to the at least one antenna; and a processor coupled to the at least one radio; wherein the wireless device is configured to: 
receive a downlink control information transmission scheduling downlink transmissions from a plurality of transmission reception points (TRPs) (See, e.g., [0007]-[0009] and [0134]-[0136]; control information is received for receiving data from multiple TRPs); and 
receive downlink transmissions from the plurality of TRPs in accordance with the downlink control information transmission (See, e.g., [0138]-[0144]; corresponding data is sent from the TRPs).
To the extent the limitation of receiving “[multiple] downlink transmissions” from the TRPs is not inherent to the system of Noh, this feature is nevertheless taught in Choi (See, e.g., [0092], [0104]-[0107], and [0117]-[0124]; note multiple and/or repeated transmissions). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application 
The rationale set forth above regarding the device of claim 1 is applicable to the base station and apparatus of claims 9 and 13, respectively.

Regarding claims 2, 10, and 14: Noh modified by Choi further teaches wherein the wireless device is further configured to: determine physical resource block bundling sizes separately for the downlink transmissions from the plurality of TRPs scheduled by the downlink control information transmission (See, e.g., Noh: [0156] and table 7; also Choi: table 5). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the device of claim 2 is applicable to the base station and apparatus of claims 10 and 14, respectively.

Regarding claims 4, 11, and 15: Noh modified by Choi further teaches wherein the downlink control information transmission includes an indication of a frequency domain resource allocation for each of the downlink transmissions, wherein the wireless device is further configured to: determine a frequency domain resource allocation for each of the downlink transmissions based at least in part on the indication of the frequency domain resource allocation for each of the downlink transmissions (See, e.g., Noh: [0009] and [0066]-[0071]; also Choi: [0092]-[0096]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the device of claim 4 is applicable to the base station and apparatus of claims 11 and 15, respectively.

Regarding claims 6-8, 12, and 16: Noh modified by Choi further teaches wherein the downlink control information transmission includes an indication of a modulation and coding scheme (MCS) and a redundancy version (RV) for each of the downlink transmissions, wherein the wireless device is further configured to: determine the MCS and the RV for each of the downlink transmissions based at least in part on the indication of the MCS and the RV for each of the downlink transmissions (i.e. claim 6); and wherein the downlink control information transmission includes an indication of a modulation and coding scheme (MCS) and a redundancy version (RV) for a first downlink transmission of the downlink transmissions, wherein the wireless device is further configured to: determine the MCS and the RV for each of the downlink transmissions based at least in part on the indication of the MCS and the RV for the first downlink transmission (i.e. claim 7); and wherein the MCS and the RV for a second downlink transmission of the downlink transmissions is determined further based at least in part on a resource allocation for the second downlink transmission (i.e. claim 8) (See, e.g., Noh: [0089]-[0091], [0132], [0142], [0162], [0164]; also Choi: [0013], [0092], [0106]-[0114], and [0139]). The motivation for modification set forth above regarding claim 1 is applicable to claims 6-8.
The rationale set forth above regarding the devices of claims 6-8 is applicable to the base station and apparatus of claims 12 and 16, respectively.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Choi, and in further view of U.S. Publication No. 2012/0188950 (hereinafter “Luo”).

Regarding claim 3: Noh modified by Choi substantially teaches the device as set forth above regarding claim 1, but does not explicitly state wherein the wireless device is further configured to: determine a common physical resource block bundling size for the downlink transmissions from the (See, e.g., [0009]-[0011] and [0048]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Luo, such as the bundling functionality, within the system of Noh alternatively modified by Choi, in order to conserve resources.

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Choi, and in further view of either U.S. Publication No. 2012/0307771 (hereinafter “Yang`771”) or U.S. Publication No. 2017/0347354 (hereinafter “Yang`354”).

Regarding claim 5: Noh modified by Choi further teaches wherein the downlink control information transmission includes a frequency domain resource allocation indicator that configures frequency resources for the downlink transmissions, wherein the wireless device is further configured to: determine a frequency domain resource allocation for each of the downlink transmissions based at least in part on the frequency domain resource allocation indicator (See, e.g., Noh: [0009] and [0066]-[0071]; also Choi: [0092]-[0096]), but does not explicitly state “wherein the frequency domain resource allocation indicator comprises a combinatorial index calculated based on a start resource block index value and an end resource block index value for each of the downlink transmissions.” However, this feature is taught by Yang`771 (See, e.g., [0006]-[0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application 
Alternatively, this feature is taught by Yang`354 (See, e.g., the abstract and [0076]-[0081]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yang`354, such as the indication functionality, within the system of Noh alternatively modified by Choi, in order to conserve signaling overhead.

12.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Choi, and in further view of U.S. Publication No. 2021/0242999 (hereinafter “Baskaran”) and/or U.S. Publication No. 2020/0304259 (hereinafter “Ihalainen”).

Regarding claims 17-19: Noh modified by Choi substantially teaches the device as set forth above regarding claim 13, but does not explicitly state “wherein the processor is further configured to cause the wireless device to: determine a phase tracking reference signal (PT-RS) dynamic presence and frequency domain pattern for all of the downlink transmissions based at least in part on a number of resource blocks associated with each of the downlink transmissions” (i.e. claim 17); or “wherein the processor is further configured to cause the wireless device to: determine a phase tracking reference signal (PT-RS) dynamic presence and time domain pattern for all of the downlink transmissions based at least in part on a modulation and coding scheme associated with each of the downlink transmissions” (i.e. claim 18); or “wherein the processor is further configured to cause the wireless device to: determine a phase tracking reference signal (PT-RS) pattern for each of the downlink transmissions separately based at least in part on a number of resource blocks and a modulation and coding scheme associated with each of the downlink transmissions” (i.e. claim 19). (See, e.g., [0022]-[0260]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Baskaran, such as the association functionality, within the system of Noh alternatively modified by Choi, in order to delineate resource allocations.
Alternatively, or additionally, each of these features is taught by Ihalainen (See, e.g., [0018]-[0032] and [0042]-[0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ihalainen, such as the association functionality, within the system of Noh alternatively modified by Choi and Baskaran, in order to delineate resource allocations.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Choi, and in further view of U.S. Publication No. 2020/0107400 (hereinafter “Sun”).

Regarding claim 20: Noh modified by Choi may teach or imply (See, e.g., Choi: table 3), but does not explicitly state wherein the processor is further configured to cause the wireless device to: determine a phase tracking reference signal (PT-RS) port associated with each of the downlink transmissions based at least in part on a demodulation reference signal (DMRS) port allocation for each of the downlink transmissions. To the extent this feature is not inherent or taught therein, it is nevertheless taught in Sun (See, e.g., [0443]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sun, such as the association functionality, within the system of Noh alternatively modified by Choi, in order to delineate resource allocations.

Relevant Art
14.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.